Citation Nr: 1409437	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  09-36 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities and bilateral upper extremities, to include as due to herbicide exposure.

2.  Entitlement to service connection for jungle rot of the bilateral lower extremities, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the claims.  

A review of the Virtual VA paperless claims processing system reveals the Veteran's February 2014 appellate brief.  The VBMS paperless claims system does not contain any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities and bilateral upper extremities, to include as due to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There has been no demonstration that the Veteran was diagnosed with jungle rot of either the lower right extremity or lower left extremity at any time during the appeal period. 


CONCLUSION OF LAW

The criteria for service connection for jungle rot of the bilateral lower extremities, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Appropriate notice was provided in a February 2009 letter.

As for the duty to assist, the Veteran's service treatment records, private medical records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not claimed to be in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  The record does not indicate any additional relevant medical records that have not been obtained and associated with the Veteran's file.  

No VA examination was provided in conjunction with the Veteran's service connection jungle rot claim and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of:  (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, other than the Veteran's own lay statements, that he currently suffers from jungle rot of the bilateral lower extremities that is etiologically related to his active service.  Thus, a remand for a VA examination and opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159 (c)(4); McLendon, 20 Vet. App. at 83 (discussing circumstances when a VA examination is required); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statements are insufficient to trigger VA's duty to provide an examination with an opinion).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Service Connection

The Veteran contends that service connection is warranted for jungle rot of his bilateral lower extremities.  He stated that he began receiving treatment for this condition in 2004.  See Veteran's Notice of Disagreement, April 2009.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).   

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In deciding whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).

There is no current diagnosis of jungle rot of the bilateral lower extremities in the record.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Brammer  v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim).  Without a current showing of a disability, service connection is not warranted in this matter.  

The Board acknowledges the assertions by the Veteran in support of his claim.  He is competent to testify as to observable symptoms during and after active duty and the Board finds those assertions are credible.  However, his contention that he currently has jungle rot of the bilateral lower extremities that was incurred during active duty does not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case (whether the Veteran has a current diagnoses of jungle rot of the bilateral lower extremities and whether or not this condition is related to service) fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of the claim.  

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Brammer, 3 Vet. App. 223 at 225.  Here, however, the record does not show the Veteran has a diagnosis of jungle rot of the bilateral lower extremities.  Based upon the lack of competent medical evidence of jungle rot of the bilateral lower extremities, the Board concludes that the Veteran is not entitled to service connection for this condition.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for jungle rot of the bilateral lower extremities, to include as due to herbicide exposure, is denied.


REMAND

A remand is necessary for further evidentiary development of the Veteran's service connection claim for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to herbicide exposure.  

The Veteran contends that service connection is warranted for peripheral neuropathy of the bilateral upper and lower extremities incurred as a result of his exposure to herbicides while in-service.  See Veteran's Application for Compensation and/or Pension, January 2009.  The Veteran served with the Army in the Republic of Vietnam from October 1968 to October 1969; thus, his in-service exposure to herbicides has been conceded.  See Veteran's Rating Decision, April 2009.  Additionally, June 2009 treatment records from the Columbia VA Medical Center (VAMC) document the Veteran's diagnosis of "peripheral neuropathy bil Up and LE, asymptomatic at present."   

No VA examination has been provided in conjunction with the Veteran's peripheral neuropathy service connection claim.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of:  (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon, 20 Vet. App. at 83.  The Court has noted that the third prong of 38 C.F.R. § 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  Given the evidence of record, this claim should be remanded for a VA examination.  Id.

The duty to assist requires the RO to make reasonable efforts to obtain relevant medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Upon remand, updated VA and private  treatment records should be obtained.  38 C.F.R. § 3.159(c).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

The Board also notes that effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.).

In the National Academy of Sciences' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care
providers, not previously identified, who have treated the Veteran for any peripheral neuropathy issues since service.  After securing the necessary release(s), obtain these records, including all updated pertinent treatment records from the Columbia VAMC from December 2009 to present.

2.  After completion of the above, afford the Veteran an 
appropriate VA examination to determine the nature and etiology of his claimed peripheral neuropathy of the bilateral lower extremities and bilateral upper extremities.  The Veteran's claims file and a copy of this remand should be made available to the examiner for review. After physically examining the Veteran, the examiner should determine whether it is at least as likely as not (i.e., probability of 50 percent) that any diagnosed peripheral neuropathy is related to the Veteran's period of service, including his conceded in-service exposure to herbicides.  The examiner should also address whether there was peripheral neuropathy within a year of exposure to herbicides which is considered to be "early onset" within the meaning of revised regulation noted above.   

A full rationale must be provided for all stated medical opinions that reflect consideration of all lay and medical evidence.  In providing an opinion, the examiner should address the significance of the Veteran's conceded in-service exposure to herbicides between October 1968 and October 1969 and his June 2009 diagnosis of peripheral neuropathy of the bilateral lower extremities and bilateral upper extremities.

Note:  if the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

3.  Then, readjudicate the issue on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


